Title: From Alexander Hamilton to James McHenry, 2 December 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. D. 2. 99—
          
          Enclosed are some letters in recommendation of Mr Samuel Welsh who in anxious to obtain an appointment in the army.
          Mr. Welsh states to me that he has been in debt, but has settled with his creditors and obtained a discharge—
          This fact I should supose ought to be well ascertained before an apppointment is bestowed
          W—
          S of War
        